Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is drawn to a thermally expandable composition, consisting essentially of: 
(a) at least one epoxy-functional polymer EP, wherein: 
(i) the at least one epoxy-functional polymer EP is present in the composition before expansion in an amount of between 30 and 75 wt.-%, based on the total composition, and 
(ii) the at least one epoxy-functional polymer EP comprises at least 300 mmol epoxy groups per kg polymer EP, 
(b) a first thermoplastic polymer P1 having a melt flow index of between 100 and 200 g/10 min and a second thermoplastic polymer P2 having a melt flow index of between 0.1 and 60 g/10 min, 
(c) at least one chemical blowing agent B, wherein: 
(i) the at least one chemical blowing agent B is able to form at least one reaction product with at least two amino groups upon thermal decomposition, and 

 (d) optionally at least one activator A, 
(e) optionally at least one additive selected from the group consisting of stabilizers, antioxidants, fillers, colorants, tackifiers, dispersion aids, homogenizers, and adhesion promoters.
While the prior art of record disclose thermally expandable composition, consisting essentially of components (1), (c)-(e)                                                                                                                                                                                                          substantially similar to the respective claimed components, and also containing thermoplastic polymers, the prior art of record does no disclose compositions in n which component (b) is a two component blend comprising first thermoplastic polymer P1 having a melt flow index of between 100 and 200 g/10 min and a second thermoplastic polymer P2 having a melt flow index of between 0.1 and 60 g/10 min, i.e., a two thermoplastic polymers with very different melt flow rates. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765

/I.S.Z//IRINA S ZEMEL/Primary Examiner, Art Unit 1765